Citation Nr: 1019714	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served in beleaguered status from December 1941 
to April 1942, missing status in April 1942, no casualty 
status from April 1942 to June 1945, and in the Regular 
Philippine Army from June 1945 to January 1946.  He died in 
December 1986, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2006, the RO denied service connection for 
the cause of the Veteran's death.  The appellant was notified 
of this decision and her appellate rights by a letter dated 
that same month.  She did not appeal and the decision became 
final.

2.  Evidence received since the November 2006 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and raises no reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2006 RO decision denying entitlement to 
service connection for the cause of the Veteran's death is 
final.  38 C.F.R. § 7105(a) (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  The evidence received since the RO's November 2006 
decision is not new and material; thus, the claim of service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2006 rating decision, the RO denied the claim 
for service connection for the Veteran's cause of death.  The 
basis of this denial was that the evidence did not show the 
cause of his death was related to service.  The appellant was 
notified of this decision and of her appellate rights by a 
letter dated that same month.  She did not appeal and that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence of record at the time of the November 2006 
rating decision consisted of service personnel records, the 
Veteran's death certificate stating the causes of death was 
metastatic cancer of the lungs and lymphosarcoma, and private 
medical treatment records.  

The evidence relating to the claim for service connection for 
the Veteran's cause of death received since the November 2006 
rating decision that was new consists of the appellant's 
assertion that the Veteran had been a prisoner of war (POW) 
and his death was related to his POW experience, a July 2008 
response from the National Personnel Records Center stating 
that he did not have POW status, an administrative decision 
finding that he may not be recognized as a POW, a copy of a 
POW register, and a certification dated July 2008 showing his 
past service.  

There has been nothing added to the record that addresses 
whether the Veteran's death is related to service or that he 
was a POW.  Therefore, while this evidence and the 
appellant's assertion are new, they are not material within 
the meaning of 38 C.F.R. § 3.156(a) because they do not 
relate to an unestablished fact necessary to substantiate the 
claim and they do not raise a reasonable possibility of 
substantiating the claim.  The record still lacks competent 
evidence demonstrating that his death is related to active 
duty.  

Accordingly, the Board finds that the evidence received 
subsequent to November 2006 is not new and material and does 
not serve to reopen the claim for service connection for the 
Veteran's cause of death.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
February 2009 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Further, in the context of a claim for DIC benefits, § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice. In this case, the appellant received Hupp-
compliant notification by letter dated in February 2009.  
Therefore, she was aware of the elements needed to support 
her claim.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, VA has obtained service personnel records and 
assisted the appellant in obtaining evidence.  A specific VA 
medical opinion is not needed to consider whether the 
appellant has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, she has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
application for service connection for the Veteran's cause of 
death is not reopened, and the appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


